 1                                                                  FILED
 2
                                                                     MAR 11 2019
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                       SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                       Case No. 17CR0091-H
10                              Plaintiff,
                                                     Booking No. 77558-112
11                       v.
12   CARLOS MEDINA-RIVERA (4),                       JUDGMENT AND ORDER
                                                     OF DISMISSAL
13                              Defendant.
14
15
16           Based upon the motion of the United States, the Court grants the Government's
17   motion to dismiss without prejudice the Indictment in the above entitled case against
18   Defendant Carlos Medina-Rivera. The Defendant is hereby discharged as to this case
19   only.
20           IT IS SO ORDERED AND ADJUDGED.
21
22
23
             DATED: March 11, 2019
                                             HO'RA~kk~
                                             UNITED STATES DISTRICT JUDGE
24
25
26
27
28
                                               -1-
